Hart, J., (after stating the facts). The circuit court was right in directing a verdict for appellee. It is true that railroad companies are bound to have all reasonable and necessary facilities and appliances for conducting and carrying on their business in a prompt, skilful, and careful manner, but they are not bound to be prepared for unusual contingencies which no ordinary prudence or foresight could reasonably foresee or anticipate. So that it has been held in this State, where, an unusual contingency has arisen winch unexpectedly increases the business of a railroad company, it will be excused for delaying shipping, or even in receiving goods for shipment, until such goods can, in the regular and usual course of business, be removed. St. L. S. W. Ry. Co. v. Clay County Gin Co., 77 Ark. 357, and Hines v. Mason, 144 Ark. 11. In the application of the rule, if the railroad, as in this case, is prevented in the handling of freight in a prompt and expeditious manner by unforeseen conditions, such as a strike, over which it had no control, and over which, in the nature of things, it could have no control, it will likewise be excused from receiving freight for shipment. 10 C. J. 67; Murphy Hdw. Co. v. Southern Ry. Co., 150 N. C. 703, 22 L. R. A. (N. S.) 1200; and Pittsburgh, Cinn. & St. L. Ry. Co. v. Hollowell, 65 Ind. 188, 32 Am. Rep. 63. It appears from the record that a switchmen’s strike in the city of Kansas City, Missouri,'caused all railroads which entered that city to refuse to receive freight from connecting carriers. The line of the .defendant’s railroad only extended from Ratcliff to Fort Smith, Arkansas. On account of the embargo on freight consigned to Kansas City, Missouri, it did not receive the shipment of hogs in question. The strike was not in any manner induced or caused by appellee. It had nothing whatever to do with it, and the embargo placed on freight consigned to Kansas City prevented it from receiving the ■hogs for shipment. . The testimony on this branch of the case was undisputed, and it follows that, under the principles of law above announced, the court was right in directing a verdict for appellee. The direction was a general one, but, even if it had been directed because the court had a different theory from the one announced above, the result would not be different on appeal. Where the right conclusion is reached under a state of facts which are undisputed, although through an erroneous route,.it is tbe duty of tins court to affirm. St. L., I. M. & S. R. Co. v. Randle, 85 Ark. 127, and St. L. S. W. Ry. Co. v. Grayson, 89 Ark. 154. Therefore the judgment -will be affirmed.